Case 1:19-cv-23479-DPG Document 20 Entered on FLSD Docket 12/20/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                  Case No. 19-cv-23479-GAYLES

   KAREN JARQUINN,
                          Plaintiff,
   v.
   NAFTALI, INC., and
   YOSEF NAFTALI,
                          Defendants.
                                               /

                                               ORDER

         THIS CAUSE comes before the Court on Defendants’ Motion to Dismiss Amended

  Complaint (the “Motion”). [ECF No. 10]. The Court has reviewed the Motion and the record and

  is otherwise fully advised. For the reasons that follow, the Motion is granted.

         Plaintiff Karen Jarquinn brought this action against Defendants Naftali, Inc., and Yosef

  Naftali, alleging national origin discrimination and religious discrimination under the Florida

  Civil Rights Act, Fla. Stat. §§ 760.01–760.11 (the “FCRA”), and unpaid overtime wages under

  the Fair Labor Standards Act, 29 U.S.C. §§ 201–19 (the “FLSA”). Compl. ¶ 1, [ECF No. 8].

  Plaintiff claims that Defendant Yosef Naftali terminated her because she is non-Jewish and

  Hispanic. Id. ¶ 13. On September 9, 2019, Defendants filed a Motion to Dismiss, arguing that

  (1) Plaintiff fails to state a claim for discrimination under the FCRA and that (2) Plaintiff fails

  to sufficiently allege she is covered under the FLSA.

         The Court analyzes Plaintiff’s claims under the FCRA using the standards outlined in

  federal case law regarding Title VII. See Albra v. Advan, Inc., 490 F.3d 826, 834 (11th Cir. 2007)

  (holding Title VII case law is applicable to construe FCRA). Plaintiff’s Complaint fails to “provide

  enough factual matter to plausibly suggest intentional discrimination” based on either Plaintiff’s
Case 1:19-cv-23479-DPG Document 20 Entered on FLSD Docket 12/20/2019 Page 2 of 2



  national origin or religion. Evans v. Georgia Reg’l Hosp., 850 F.3d 1248, 1253 (11th Cir.), cert.

  denied, 138 S. Ct. 557, 199 L. Ed. 2d 446 (2017). Specifically, Plaintiff’s Complaint provides no

  “detail[] [of] the events leading up to her termination,” see Masias v. Redland Christian Migrant

  Ass’n, Inc., No. 10-22016-CIV, 2010 WL 11602010, at *3 (S.D. Fla. Oct. 12, 2010), and fails to

  factually allege how she and the employee who replaced her are “similarly situated in all relevant

  respects.” Cid v. City of Miramar, No. 16-CV-60844, 2016 WL 4264053, at *3 (S.D. Fla. Aug.

  12, 2016) (citation omitted).

         Plaintiff also insufficiently alleges a claim under the FLSA because her Complaint fails to

  demonstrate the “jurisdictional prerequisite of ‘interstate commerce’” through either “enterprise

  coverage or individual coverage.” Dimingo v. Midnight Express, Inc., 2018 WL 770478, at *2

  (S.D. Fla. Jan. 16, 2018) (quoting Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292,

  1298 (11th Cir. 2011)). Plaintiff’s Complaint contains insufficient allegations of either form of

  coverage. Although Plaintiff alleges that Defendants employed her as an “Assistant Warehouse

  Manager” and that both Plaintiff and Defendants were “engaged in commerce,” Compl. ¶¶ 7–9 &

  11, Plaintiff’s Complaint “provides no factual allegations about the nature of [Plaintiff’s] work or

  the nature of [Defendants’] business.” Ceant v. Aventura Limousine & Transp. Serv., Inc., 874 F.

  Supp. 2d 1373, 1377 (S.D. Fla. 2012).

         Accordingly, it is ORDERED AND ADJUDGED that Defendants’ Motion to Dismiss

  [ECF No. 10] is GRANTED; Plaintiff’s Amended Complaint [ECF No. 8] is DISMISSED

  WITHOUT PREJUDICE; and this action shall be CLOSED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 20th day of December, 2019.


                                                       ________________________________
                                                       DARRIN P. GAYLES
                                                       UNITED STATES DISTRICT JUDGE


                                                   2
